Citation Nr: 1226058	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-37 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for IgA nephropathy with microscopic hematuria (herein "kidney disease").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2009 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The Veteran's kidney disease is not manifested by constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension that is at least 40 percent disabling under Diagnostic Code (DC) 7101.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, DC 7536 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records are associated with the claims file.  He has also submitted private treatment records.  Neither the Veteran nor his representative have identified any outstanding VA or non-VA treatment records that have not otherwise been obtained and included with the record.

The Veteran was afforded a VA examination in February 2010.  The Board finds this VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Recognition is given to the fact that the report of the Veteran's kidney examination is now in excess of two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the February 2010 VA examination.  The Veteran does not contend otherwise.

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board finds that the Veteran's disability level was constant throughout the appeal period, staged ratings are not warranted in the instant case.

The Veteran's kidney disease is rated under DC 7536, glomerulonephritis.  This diagnostic criteria provides that glomerulonephritis is to be rated as a renal dysfunction, as provided in 38 C.F.R. § 4.115a.  Id.  

Pursuant to 38 C.F.R. § 4.115a, the diagnostic criteria for renal dysfunction provide that a 30 percent rating is warranted when there is albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent disability rating is warranted for renal dysfunction characterized by constant albuminuria with some edema; or, where there is a definite decrease in kidney function; or, where hypertension is at least 40 percent disabling under DC 7101.  An 80 percent disability rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest disability rating of 100 percent is warranted where the renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, where BUN is more than 80mg%; or, creatinine more than 8mg%; or, where there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

III.  Factual Background and Analysis

The Veteran seeks a higher initial rating for his service-connected kidney disease, currently rated at 30 percent disabling.

At the February 2010 VA examination, the Veteran underwent an ultrasound of his kidneys.  Both kidneys exhibited normal cortical thickness and echogenicity.  Clinical findings were negative for hydronephrosis, nephrolithiasis, cyst or masses.  There was blood flow to both kidneys.  The examiner concluded that the Veteran's kidneys were "unremarkable".  The Veteran also underwent a urinalysis, which results were also unremarkable.  He denied hypertension and his blood pressure readings were normal.

In March 2010, the Veteran's private physician conducted urinalysis testing.  The Veteran's creatinine clearance score was 103 ml/min.  The laboratory report indicated that a normal range is 70-130 ml/min.  However, in a handwritten comment, the physician indicated that the Veteran's kidney function is supposed to be between 120-130 ml/min according to his age.  No additional comment followed.

To reach the next higher 60 percent rating, the evidence must show constant albuminuria with some edema; or, a definite decrease in kidney function; or, hypertension that is at least 40 percent disabling under DC 7101.

Here, there is no indication that the Veteran has hypertension.  Further, while he states that he has "constant albuminuria", the VA and private examinations are silent for findings of abluminuria with some edema.  The Veteran does not necessarily argue the contrary.  Thus, the Veteran is not entitled to a 60 percent rating based on these criteria.

The Veteran and his representative argue that the March 2010 private treatment report shows evidence of a definite decrease in kidney function, such that a 60 percent rating is warranted.  The Board disagrees.  First, the private physician provided no basis for determining that the Veteran's test results, which were normal under the testing parameters, showed a definite decrease in kidney function.  There is also no supporting documentation to show that creatinine clearance scores are indicative of kidney functioning, or that they are anymore probative on the point than the numerous other findings recorded during the Veteran's urinalysis testing.  Indeed, it is expected that the Veteran's kidney testing would show less than optimal results, as he is already service-connected for the disease which has been rated as 30 percent disabling.  Such a rating contemplates a certain degree of kidney impairment.  Finally, and significantly, the physician made no indication that the Veteran's sub-normal creatinine clearance score represented a definite decrease in kidney function.  Such an opinion was simply not made.

Conversely, the Board finds the February 2010 VA examination, which was based on a full review of the Veteran's medical history and complete physical examination, including an ultrasound and a urinalysis, to be of greater probative value.  The examiner found that the Veteran's kidneys were unremarkable-a finding which does not support the conclusion of a definite decrease in kidney function.

The Board has considered the Veteran's statements that his kidney disease is worse.  He asserted, in essence, that he warrants an increased rating for this disability.  He argues that his documented sub-normal creatinine clearance score represents a definite decrease in kidney function.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of kidney disease according to the appropriate diagnostic code.  He equally lacks the competence to render an opinion that the sub-normal creatinine clearance score shown in March 2010 is indicative of a definite decrease in kidney function.  Such competent evidence-concerning the nature and extent of the Veteran's kidney disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered a pertinent opinion in conjunction with the evaluation.  The medical findings directly address the criteria under which the Veteran's kidney disease is evaluated.  The VA examiner clearly, and unambiguously, described the Veteran's kidney function as unremarkable.

Next, to give the Veteran every consideration in connection with the matters on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.115 in rating his kidney disease. See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case'), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  None are found.

In sum, the evidence does not show that the Veteran meets any of the criteria necessary to warrant a 60 percent rating for his service-connected kidney disease.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.
Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports enrollment in college and that he therefore has no usual occupation.  See February 2010 VA examination.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 



ORDER

Entitlement to a higher initial rating in excess of 30 percent for IgA nephropathy with microscopic hematuria is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


